Case 7:20-cv-08242-VB Document 26 Filed 04/22/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ew ee ee ne wr ne een x

 
 

 

 

 

LIS MIRSKI, ; 7 LLlo wn
: ORDER REGARDING
v. : SEALED DOCUMENTS
HOME DEPOT U.S.A., INC., : 20 CV 8242 (VB)
Defendant. :
---- -- x

 

The Court having entered a protective order, (Doc. #23), which, among other things,
provides for the filing of documents under seal, it is further ORDERED:

1. The parties shall consult and comply with the instructions for filing documents under
seal, as set forth in: (i) Section 6 of the Court’s Electronic Case Filing Rules &
Instructions; (ii) the Court’s “Sealed Records Filing Instructions,” available at
https://nysd.uscourts.gow/programs/records; and (iii) Judge Briccetti’s Individual
Practices.

2. A full and unredacted courtesy copy of any submission of documents electronically
filed under seal shall be provided to Chambers as soon as practicable, marked
“Chambers Copy” and “Contains Confidential Information Filed Under Seal.”

Dated: April 22, 2021
White Plains, NY

SO ORDERED: |

Vu

Vincent L. Briccetti
United States District Judge

 
